The State of TexasAppellee/s




                         Fourth Court of Appeals
                               San Antonio, Texas
                                    December 1, 2014

                                   No. 04-14-00279-CR

                                    Filiberto SIERRA,
                                         Appellant

                                            v.

                               THE STATE OF TEXAS,
                                     Appellee

                From the 175th Judicial District Court, Bexar County, Texas
                              Trial Court No. 2011CR8109
                       Honorable Mary D. Roman, Judge Presiding


                                     ORDER
        The State’s Motion for Extension of Time to File Brief is hereby GRANTED.      The
State’s brief is due December 22, 2014.


                                                 _________________________________
                                                 Marialyn Barnard, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 1st day of December, 2014.



                                                 ___________________________________
                                                 Keith E. Hottle
                                                 Clerk of Court